Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 1 of 24 PageID 294



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

S. Y.,

            Plaintiff,

v.                                 Case No:    2:20-cv-612-JES-MRM

SEA SHELL MANAGEMENT, LLC
and CLAYTON PLAZA, LLC,

            Defendants.



                            OPINION AND ORDER

      This matter comes before the Court on review of defendants’

Motion to Dismiss and Strike Complaint and Incorporated Memorandum

of Law in Support (Doc. #8) filed on September 28, 2020.         Plaintiff

filed a Response in Opposition (Doc. #16) on November 2, 2020.

For the reasons set forth below, the motion is denied.

                                     I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.        See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).        On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants.         Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020.              Id. at
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 2 of 24 PageID 295



(Doc. #1).       On April 15, 2020, the plaintiffs filed a Second

Amended Complaint.         Id. at (Doc. #85).       On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.               S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                    Following

the Court’s severance order, plaintiff and the other alleged victim

filed   nearly    thirty    new   actions    against    various       defendants,

including this case.

      The Complaint (Doc. #1-3) in this case was filed on August

19, 2020, and alleges that plaintiff S.Y., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at a

certain Sea Shell Motel in Naples, Florida (the Sea Shell Motel)

between 2015 and February 2016.             (Id. ¶¶ 2, 13, 22-24.)             The

Complaint alleges that during this time period the Sea Shell Motel

was owned and operated by defendants Sea Shell Management, LLC and

Clayton Plaza, LLC.        (Id. ¶ 2.)

      The Complaint alleges the following six claims against each

defendant: (1) violation of the Trafficking Victims Protection

Reauthorization     Act    of   2008    (TVPRA),   18   U.S.C.    §    1595;   (2)

violation of the Florida RICO statute, § 772.104, Florida Statutes;

(3) premise liability; (4) negligent hiring, supervision, and

retention; (5) negligent rescue; and (6) aiding and abetting,

harboring, confining, coercion, and criminal enterprise.                 (Id. pp.

33-49.)



                                        2
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 3 of 24 PageID 296



                                    II.

        Defendants’ motion raises numerous arguments as to why the

Complaint as whole, and each individual claim, should be dismissed.

The Court will address each of these arguments in turn.

   A. Shotgun Pleading

      Defendants first suggest the Complaint is a shotgun pleading

and therefore should be dismissed.         (Doc. #8, p. 3.)       Defendants

argue the Complaint (1) “incorporates the same non-continuous

paragraphs in each of the claims,” (2) “alleges conclusory, vague

and immaterial facts about sex trafficking, why it is bad, and the

hospitality    industry’s    participation    in   it,”    and   (3)   “merely

reiterates the elements of the claims without alleging specific

facts or circumstances that give rise to [defendants’] liability.”

(Id.)     Having reviewed the Complaint, the Court disagrees it

constitutes a shotgun pleading.

      Defendants    are   correct   that   each    claim   incorporates    by

reference the first 132 paragraphs of the Complaint’s allegations.

(Doc. #1-3, ¶¶ 134-35, 142-43, 157-58, 176-77, 193-94, 211-12.)

Importantly, however, each successive claim does not incorporate

the allegations specific to the preceding claims.            See Weiland v.

Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321 (11th Cir.

2015) (describing four types of shotgun pleadings, the most common

of which “is a complaint containing multiple counts where each

count adopts the allegations of all preceding counts, causing each



                                     3
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 4 of 24 PageID 297



successive count to carry all that came before and the last count

to be a combination of the entire complaint”).

      Defendants    are   also    correct    that    the    Complaint    contains

allegations    regarding    sex    trafficking       and    its   prevalence   at

hotels. However, given the type of claims being alleged, the Court

disagrees that such allegations constitute “conclusory, vague, and

immaterial facts not obviously connected to any particular cause

of action.”      Id. at 1322; cf. Chudasama v. Mazda Motor Corp., 123

F.3d 1353, 1359 n.9 (11th Cir. 1997) (finding a shotgun pleading

where “a reader of the complaint must speculate as to which factual

allegations pertain to which count”); Cramer v. State of Fla., 117

F.3d 1258, 1261 (11th Cir. 1997) (“Cramer and Kessler’s complaint

is a rambling ‘shotgun’ pleading that is so disorganized and

ambiguous that it is almost impossible to discern precisely what

it is that these appellants are claiming.”).

      Finally,    the   Court    disagrees    that    the    Complaint   “merely

reiterates the elements of the claims without alleging specific

facts or circumstances” to give rise to defendants’ liability.                 As

discussed more thoroughly below, the Court finds each claim offers

sufficient allegations to state a claim pursuant to Federal Rule

of Civil Procedure 12(b)(6), and therefore finds each claim is

sufficient to put defendants on notice of the allegations giving




                                      4
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 5 of 24 PageID 298



rise to their liability.         Accordingly, the Court denies defendants

request to dismiss the Complaint as a whole. 1

   B. Immaterial, Scandalous, and Irrelevant Allegations

      Defendants       next   argue    the       Complaint     contains    immaterial,

scandalous,      and    irrelevant     materials,        and      therefore   portions

should be struck.         (Doc. #8, p. 4.)             Pursuant to Rule 12(f), a

party may move to strike “any redundant, immaterial, impertinent,

or scandalous matter” within the pleadings. The Court enjoys broad

discretion in determining whether to grant or deny a motion to

strike.    Anchor Hocking Corp. v. Jacksonville Elec. Auth., 419 F.

Supp. 992, 1000 (M.D. Fla. 1976).                   “The purpose of a motion to

strike is to clean up the pleadings, streamline litigation, and

avoid unnecessary forays into immaterial matters.”                        Hutchings v.

Fed. Ins. Co., 2008 WL 4186994, *2 (M.D. Fla. Sept. 8, 2008) (marks

and   citation      omitted).     It    is       not   intended     to   “procure   the

dismissal of all or part of a complaint.”                   Id.    A motion to strike

is a drastic remedy and is disfavored by the courts.                        Schmidt v.

Life Ins. Co. of N. Am., 289 F.R.D. 357, 358 (M.D. Fla. 2012).

Therefore, a motion to strike should be granted only if “the matter

sought    to   be      omitted   has    no       possible    relationship      to   the




      To the extent the motion suggests “many of the [Complaint’s]
      1

allegations have no bearing” on defendants (Doc. #8, p. 3),
defendants may deny those allegations in their answer.



                                             5
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 6 of 24 PageID 299



controversy, may confuse the issues, or otherwise prejudice a

party.”     Id.

          Defendants move to strike thirty-four paragraphs in the

Complaint,        asserting   “[t]he   status   of    the     sex   trafficking

industry, the use of drugs in rooms, and the motives of corporate

Defendants have no bearing on the causes of action pled and

therefore have no place in the Complaint.”                  (Doc. #8, p. 4.)

Having reviewed the allegations at issue (Doc. #1-3, ¶¶ 3-5, 7,

14, 17, 29-30, 47-48, 62-65, 67-70, 75, 80-88, 107-08, 114, 116, 122-

23), the Court declines to strike them.                The majority 2 of the

allegations       describe    the   claims   and     relate   to    defendants’

knowledge of sex trafficking, the failure to prevent it, and the

motivation for doing so.            Such allegations are relevant to the

type of claims plaintiff asserts, S.Y., 476 F. Supp. 3d at 1259

n.5, and the Court does not find any to be overly redundant or




      2In the third paragraph, the Complaint explains why human
sex trafficking is prevalent at hotels throughout the United States
and globally. (Doc. #1-3, ¶ 3.) While such an allegation may be
irrelevant, see S.Y., 476 F. Supp. 3d at 1259 (“[T]he Court agrees
that those [allegations] regarding sex trafficking in general and
its relationship with the hospitality industry should be stricken
as irrelevant.”), the Court cannot say that this single allegation
causes sufficient prejudice to justify the “drastic” and
“disfavored” remedy being sought. Schmidt, 289 F.R.D. at 358. As
to the Complaint’s references to drug use at the Sea Shell Motor
that defendants object to (Doc. #1-3, ¶¶ 69-70, 75, 80-85, 116),
the Court agrees with plaintiff that such allegations are relevant
given the type of claims being alleged. (Doc. #16, p. 6.)



                                        6
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 7 of 24 PageID 300



unduly   prejudicial.      Accordingly,    the   request    to   strike   the

allegations is denied.

   C. Failure to State a Claim

      Defendants argue Counts Two through Six should be dismissed

due to plaintiff’s failure to state a claim upon which relief may

be granted.    Federal Rule of Civil Procedure 8(a)(2) requires that

a complaint contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”           Fed. R. Civ. P.

8(a)(2).       This   obligation    “requires    more   than     labels   and

conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).       To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”              Id. at 555; see

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations



                                     7
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 8 of 24 PageID 301



omitted).     “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.          Factual allegations that are merely

consistent    with   a   defendant’s    liability   fall   short   of    being

facially plausible.       Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (citations omitted). Thus, the Court engages

in a two-step approach: “When there are well-pleaded factual

allegations,    a    court   should    assume   their   veracity   and   then

determine whether they plausibly give rise to an entitlement to

relief.”    Iqbal, 556 U.S. at 679.

      (1)   Florida RICO Violation

      Count Two of the Complaint asserts a claim under Florida’s

civil RICO statute, section 772.104, Florida Statutes.             (Doc. #1-

3, p. 35.)     To state a claim under the statute, plaintiff must

allege plausible facts showing “(1) conduct or participation in an

enterprise through (2) a pattern of [criminal] activity.”           Horace-

Manasse v. Wells Fargo Bank, N.A., 521 Fed. App’x 782, 784 (11th

Cir. 2013) (quoting Lugo v. State, 845 So. 2d 74, 97 (Fla. 2003)). 3




      “Since Florida RICO is patterned after federal RICO, Florida
      3

courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight.” O’Malley v. St. Thomas Univ.,
Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
2018) (“[T]he Eleventh Circuit applies federal RICO analysis
equally to Florida RICO claims.”).



                                       8
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 9 of 24 PageID 302



      Defendants argue the Complaint has insufficiently pled the

enterprise element of the RICO claim.           (Doc. #8, p. 4.)       Florida’s

RICO statute defines enterprise to include a “group of individuals

associated in fact although not a legal entity.”                 § 772.102(3),

Fla. Stat.        “[A]n association-in-fact enterprise is simply a

continuing unit that functions with a common purpose.”                 Boyle v.

United States, 556 U.S. 938, 948 (2009).                To sufficiently plead

such an enterprise, “a plaintiff must allege that a group of

persons shares three structural features: (1) a purpose, (2)

relationships among those associated with the enterprise, and (3)

longevity sufficient to permit these associates to pursue the

enterprise’s purpose.”          Cisneros v. Petland, Inc., 972 F.3d 1204,

1211 (11th Cir. 2020) (marks and citations omitted).

      “The purpose prong contemplates ‘a common purpose of engaging

in   a   course     of    conduct’     among    the     enterprise’s      alleged

participants.”      Cisneros, 972 F.3d at 1211 (quoting United States

v.   Turkette,    452    U.S.   576,   583   (1981)).    “An   abstract    common

purpose, such as a generally shared interest in making money, will

not suffice.      Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct.”                  Id.

(citations omitted).




                                        9
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 10 of 24 PageID 303



       Here, the Complaint alleges defendants “associated with each

 other and/or the Plaintiff S.Y.’s sex traffickers for the common

 purpose of profiting off an established sex trafficking scheme.”

 (Doc. #1-3, ¶ 144.)     Plaintiff asserts this “association-in-fact”

 constitutes an “enterprise” under Florida’s RICO statute, and that

 defendants conducted or participated in the enterprise through a

 pattern of criminal activity, “related by their common purpose to

 profit off an institutionalized sex trafficking scheme.”           (Id. ¶¶

 144-45.)    The Court finds these allegations sufficient to allege

 defendants “shared the purpose of enriching themselves through a

 particular criminal course of conduct.”            Cisneros, 972 F.3d at

 1211; see also United States v. Church, 955 F.2d 688, 697-98 (11th

 Cir. 1992) (noting that “an association’s devotion to ‘making money

 from repeated criminal activity’ . . . demonstrates an enterprise’s

 ‘common purpose of engaging in a course of conduct’” (citations

 omitted)); Burgese v. Starwood Hotel & Resorts Worldwide, Inc.,

 101 F. Supp. 3d 414, 424 (D. N.J. 2015) (on motion to dismiss

 Florida    RICO   claim,   court   found    that   “Plaintiff’s    Amended

 Complaint can be read to allege a ‘common purpose’ of furthering

 an institutionalized prostitution scheme to increase profits for

 the participants,” and that “[t]hese allegations, though thin, are

 sufficient for purposes of this motion”).          Accordingly, the Court

 finds the Complaint sufficiently alleges the enterprise element of

 the RICO claim.



                                     10
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 11 of 24 PageID 304



       While not directly challenged by defendants, the Court also

 finds the Complaint sufficiently pleads the “pattern of criminal

 activity” element.       As previously stated, “[i]n order to state a

 civil cause of action under the Florida RICO Act, a plaintiff must

 allege a pattern of criminal activity.”                Arthur v. JP Morgan Chase

 Bank, NA, 569 Fed. App’x 669, 682 (11th Cir. 2014) (citing §§

 772.103-104, Fla. Stat.).          The statute’s definition of “criminal

 activity” provides “that a particular state law crime can serve as

 the predicate act for a RICO claim if it is ‘chargeable by

 indictment or information’ and falls within a series of specified

 provisions.”      Id. (citing § 772.102(1)(a), Fla. Stat.).                “In order

 to establish a pattern of criminal activity, the plaintiff must

 allege two or more criminal acts ‘that have the same or similar

 intents, results, accomplices, victims, or methods of commission’

 that occurred within a five-year time span.”                  Id. at 680 (citing

 § 772.102(4), Fla. Stat.).

       Plaintiff’s      Florida     RICO        claim   is    predicated     on   the

 commission of human trafficking crimes in violation of section

 787.06, Florida Statutes.          (Doc. #1-3, ¶¶ 146, 148); see also §

 772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

 Chapter 787 among the types of “criminal activity” covered by the

 Florida    RICO      statute).       This        provision     provides     various

 punishments    for    “[a]ny     person    who    knowingly,     or   in   reckless

 disregard of the facts, engages in human trafficking, or attempts



                                           11
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 12 of 24 PageID 305



 to   engage    in   human   trafficking,    or   benefits   financially    by

 receiving anything of value from participation in a venture that

 has subjected a person to human trafficking.”            § 787.06(3), Fla.

 Stat.

       Here, the Complaint alleges plaintiff was trafficked on a

 “regular, consistent and/or repeated basis” at various hotels in

 Naples, Florida, and at the Sea Shell Motel from approximately

 2015 to 2016.       (Doc. #1-3, ¶ 68.)    The Complaint describes how the

 sex trafficking occurred at the Sea Shell Motel and the “routine

 conduct” taking place as a result, as well as alleges defendants’

 employees participated in the trafficking, made promises to the

 traffickers not to interfere with it, and knowingly turned a blind

 eye to it.     (Id. ¶¶ 74-75, 78, 83, 217, 219.)       Viewing them in the

 light   most    favorable    to   plaintiff,     the   Court   finds   these

 allegations sufficient to establish a pattern of criminal activity

 for purposes of the RICO statute.

       Finally, defendant argues the Complaint contains insufficient

 allegations regarding causation.           (Doc. #8, p. 5.)      Under the

 Florida RICO statute, a plaintiff must demonstrate that their

 injuries were proximately caused by the RICO violations.                  See

 Bortell v. White Mountains Ins. Grp., Ltd., 2 So. 3d 1041, 1047

 (Fla. 4th DCA 2009).        “A wrongful act is a proximate cause if it

 is a substantive factor in the sequence of responsible causation.”

 Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d 1292,



                                      12
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 13 of 24 PageID 306



 1307 (11th Cir. 2003) (marks and citation omitted).            Furthermore,

 a plaintiff “must show a ‘direct relation between the injury

 asserted and the injurious conduct alleged.’”         Id. (quoting Holmes

 v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992)).            “Indirect

 harm is insufficient to sustain a cause of action under the RICO

 statutes.”    Bortell, 2 So. 3d at 1047; see also O’Malley, 599 So.

 2d at 1000 (“[I]ndirect injuries, that is, injuries sustained not

 as a direct result of predicate acts . . . will not allow recovery

 under Florida RICO.”).

       The motion argues that the Complaint’s “allegations do not

 set forth that Defendants’ actions caused Plaintiff’s injury,” but

 instead that “Defendants turned a blind eye and allowed it to

 occur.”      (Doc. #8, p. 5.)       Plaintiff responds that she has

 sufficiently pled proximate cause and consequential damages by

 alleging she “was at the Sea Shell Motel as part of the sexual

 trafficking    scheme   and   her   injuries   were   caused    by   and   in

 furtherance of the sexual trafficking scheme.”         (Doc. #16, p. 14.)

 Having reviewed the allegations in the Complaint, the Court agrees

 with plaintiff. 4


       4Unlike the federal RICO statute, “the Florida statute does
 not expressly limit recovery . . . to persons who have suffered
 injury to their ‘business or property,’ language which has been
 interpreted to exclude economic losses arising out of personal
 injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236, *3
 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami, 2007
 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
 counterpart, the Florida RICO statute is not limited to ‘business


                                     13
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 14 of 24 PageID 307



       The Complaint alleges defendants were “on notice of repeated

 incidents of sex trafficking occurring on their hotel premises,”

 and yet “failed to take the necessary actions to prevent sex

 trafficking from taking place.”          (Doc. #1-3, ¶ 44.)          The Complaint

 also alleges numerous ways in which defendant could have identified

 and prevented the sex trafficking from occurring.                  (Id. ¶¶ 46-61.)

 Finally,     the    Complaint     alleges    the    “acts    and    omissions   of

 [defendants] served to support, facilitate, harbor, and otherwise

 further the traffickers’ sale and victimization” of plaintiff “for

 commercial sexual exploitation by repeatedly renting rooms to

 people   they      knew   or   should   have   known    were   engaged     in   sex

 trafficking.”        (Id. ¶ 108.)       “[B]y knowingly, or with reckless

 disregard, repeatedly allowing sex trafficking to occur on their

 premises between 2015 and 2016,” defendants’ “acts have yielded

 consistent      results        and   caused        economic,       physical,    and

 psychological injuries” to plaintiff.              (Id. ¶¶ 147, 150.)

       The Court finds these allegations sufficient to plead a

 “direct relation between the injury asserted and the injurious

 conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

 Complaint adequately pleads proximate cause.                See Burgese, 101 F.




 or property’ injuries. . . . The             plain language of the Florida
 statute does not exclude pecuniary           losses resulting from personal
 injury. Accordingly, Mr. Townsend            can sue under the Florida RICO
 statute for his loss of employment           and personal injuries.”).



                                         14
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 15 of 24 PageID 308



 Supp. 3d at 422 (finding allegations of physical injury and mental

 anguish “cognizable under the Florida RICO Act” and sufficient to

 survive a motion to dismiss); cf. Berber, 2018 WL 10436236, *5

 (“Because Plaintiffs’ asserted injuries arise from a set of actions

 entirely     distinct   form     [sic]    the   alleged    predicate   RICO

 violations, proximate cause is lacking as a matter of law.”).

       (2)    Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability (Doc. #1-3, p. 37), which is a form of negligence action.

 “The elements for negligence are duty, breach, harm, and proximate

 cause; the additional elements for a claim of premises liability

 include the defendant’s possession or control of the premises and

 notice of the dangerous condition.”             Lisanti v. City of Port

 Richey, 787 So. 2d 36, 37 (Fla. 2d DCA 2001).             Plaintiff alleges

 defendants owed her a variety of duties, that they breached these

 duties, and that as a direct and proximate result, she suffered

 bodily injury.     (Doc. #1-3, ¶¶ 161-74.)        Plaintiff also alleges

 defendants had actual or constructive knowledge of sex trafficking

 occurring on the premises, that they knew or should have known the

 risk of such criminal conduct taking place would be unreasonably

 high without appropriate precautions, and that they had actual or

 constructive knowledge of the dangerous conditions plaintiff was

 in.   (Id.    ¶¶ 165-67.)




                                      15
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 16 of 24 PageID 309



       Defendants     argue    the     premise    liability     claim     is

 insufficiently pled, challenging the duty element of the claim.

 (Doc. #8, p. 5.)      Under Florida law, a property owner generally

 owes two duties to an invitee:

       (1) the duty to use reasonable care in maintaining the
       property in a reasonably safe condition; and (2) the
       duty to warn of latent or concealed dangers which are or
       should be known to the owner and which are unknown to
       the invitee and cannot be discovered through the
       exercise of due care.

 Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (5th DCA

 2012).   The motion asserts “[t]here is no duty for Defendants to

 prevent criminal acts from occurring to other people.”           (Doc. #8,

 p. 5.)   The Court disagrees.

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.

 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”         Banosmoreno v. Walgreen Co.,

 299 Fed. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).        Such knowledge must

 only be pled generally.      Fed. R. Civ. P. 9(b).




                                     16
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 17 of 24 PageID 310



         The   Complaint   contains     sufficient   allegations     that    sex

 trafficking     was   occurring   at    the   Sea   Shell   Motel   and    that

 defendants knew or should have known of it.             (Doc. #1-3, ¶¶ 39-

 45, 83-93, 138.)      The Court finds such allegations sufficient to

 satisfy the notice pleading requirements.

       Finally, defendants argue the premise liability claim fails

 because plaintiff cannot show causation.            (Doc. #8, p. 6.)        The

 Court disagrees.      As noted, the Complaint alleges defendants were

 on notice of the sex trafficking occurring at the Sea Shell Motel

 and not only failed to prevent it, but knowingly turned a blind

 eye to it in exchange for increased profits.            The Complaint also

 alleges that as a result of defendants’ actions, plaintiff suffered

 various injuries and damages.          Contrary to defendants’ assertion,

 the Court finds this sufficient to allege defendants’ actions were

 “a substantive factor in the sequence of responsible causation.”

 Green Leaf Nursery, 341 F.3d at 1307. 5             Accordingly, the Court

 denies defendants’ request to dismiss the claim as insufficiently

 pled.

       (3)     Negligent Hiring, Supervision, and Retention

       Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention. (Doc. #1-3, p. 41.) “To state



       For the same reasons, the Court rejects defendants’ argument
       5

 that the other negligence claims insufficiently plead causation.
 (Doc. #8, pp. 6-7.)



                                        17
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 18 of 24 PageID 311



 a claim under Florida law for negligent hiring, supervision and/or

 retention, a plaintiff must establish that the employer owed a

 legal duty to the plaintiff to exercise reasonable care in hiring

 and retaining safe and competent employees.”          Clary v. Armor Corr.

 Health Servs., Inc., 2014 WL 505126, *4 (M.D. Fla. Feb. 7, 2014)

 (citations omitted).       “Florida law also holds employers liable for

 reasonably    foreseeable     damages     resulting   from   the      negligent

 training of its employees and agents.”          Id. (citing Lewis v. City

 of St. Petersburg, 260 F.3d 1260, 1265 (11th Cir. 2001)).               “For an

 employer to owe a plaintiff a duty, the plaintiff must be in the

 zone of risk that was reasonably foreseeable to the employer.”

 Id. (citation omitted).

        Accordingly, to state a claim, the plaintiff must allege
        facts that would establish a nexus between the plaintiff
        and the tortfeasor’s employment from which a legal duty
        would flow from the defendant-employer to the plaintiff.
        The plaintiff must then establish that the defendant-
        employer breached that duty and that the breach caused
        him damage.

 Id. (citations omitted).

        The Complaint alleges defendants were in control of the

 hiring, instructing, training, supervising, and terminating of the

 hotel   employees,   and    that   defendants   had   a   duty   to    make   an

 appropriate investigation of the employees.           (Doc. #1-3, ¶¶ 181-

 82.)    The Complaint further alleges that defendants knew or should

 have known that hotel employees were “allowing criminals to rent

 rooms for prostitution and drug dealing,” “failing to either



                                      18
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 19 of 24 PageID 312



 identify and/or report the human sex trafficking and foreseeable

 harm” of plaintiff, and “failing to refuse continued lodging

 services   to    human   sex    traffickers.”         (Id.    ¶¶   184-86.)     The

 Complaint concludes that defendant was negligent in its hiring,

 employment, supervision, and termination decisions regarding the

 employees,      and   that   the   sex   trafficking     of    plaintiff      was   a

 foreseeable and direct result.           (Id. ¶¶ 187-91.)

       Defendants argue the claim fails because the Complaint lacks

 sufficient factual allegations that defendants were on notice of

 unfit employees.       (Doc. #8, pp. 5-6); see also Bright v. City of

 Tampa, 2017 WL 5248450, *8 (M.D. Fla. May 17, 2017) (“When an

 employer fails to take a corrective action against an employee

 because the employer had no notice of problems with the employee’s

 fitness, the employer is not liable under Florida law for negligent

 supervision or retention.”).           The Court disagrees.         The Complaint

 sufficiently      alleges      facts     suggesting     sex     trafficking     was

 occurring at the hotel, that the employees knew of it and failed

 to prevent it, and that due to their control over the employees,

 defendants knew or should have known of it.                   (Doc. #1-3, ¶¶ 74-

 97, 178-86.)      The Court finds such allegations sufficient at this

 stage of the proceedings and, accordingly, denies the request to

 dismiss the negligent hiring, supervision, and retention claim.




                                          19
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 20 of 24 PageID 313



         (4)    Negligent Rescue

       Count Five of the Complaint asserts a claim of negligent

 rescue.       (Doc. #1-3, p. 44.)      The Complaint alleges defendants, as

 the owners and operators of the Sea Shell Motel, had a duty to

 keep the premises safe and prevent foreseeable criminal activity,

 as well as a duty “to make safe a dangerous condition at the Sea

 Shell    Motel     and   to   rescue    their    hotel   guests,   specifically

 Plaintiff S.Y., from the peril they created.”               (Id. ¶¶ 195, 198,

 204.)     The Complaint alleges that by various acts and omissions,

 defendants breached these duties and that the continuous sex

 trafficking of plaintiff was the direct and foreseeable result.

 (Id. ¶¶ 200-02, 206-07, 209.)                 Defendants argue the negligent

 rescue claim should be dismissed as insufficiently pled.                 (Doc.

 #6, p. 8.)

       There is no common law duty to rescue a stranger.              Estate of

 Ferguson v. Mascara, 2010 WL 11558195, *2 (S.D. Fla. Sept. 7, 2010)

 (citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th Cir.

 1986)).        “A well-established exception to this rule, however,

 provides that an innkeeper is ‘under an ordinary duty of care to

 [a guest] after he knows or has reason to know the [guest] is ill

 or injured.”       De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013 WL

 148401, *3 (S.D. Fla. Jan. 14, 2013) (quoting L.A. Fitness, Int’l,

 LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see also

 Abramson v. Ritz Carlton Hotel Co., LLC, 480 Fed. App’x 158, 161



                                          20
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 21 of 24 PageID 314



 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

 assist an injured person unless a special relationship, such as

 that between an innkeeper and its guests, exists between the

 parties.”     (citation omitted)).

        Defendants   argue   the    negligent     rescue   claim   should   be

 dismissed because it is insufficiently pled under the “rescue

 doctrine.”      (Doc. #8, p. 6.)            Under Florida law, the rescue

 doctrine holds a tortfeasor liable for injuries to a third party

 who is hurt in attempting to rescue the direct victim of the

 tortfeasor.     Zivojinovich v. Barner, 525 F.3d 1059, 1070 (11th

 Cir. 2008) (citation omitted). “The basic precept of this doctrine

 ‘is that the person who has created a situation of peril for

 another will be held in law to have caused peril not only to the

 victim, but also to his rescuer, and thereby to have caused any

 injury suffered by the rescuer in the rescue attempt.’”             Menendez

 v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181 (Fla. 3d DCA

 2013) (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d 700, 702 (Fla.

 4th DCA 1999)).

        As plaintiff correctly argues in response (Doc. #16, p. 19),

 the rescue doctrine is not implicated by plaintiff’s negligent

 rescue claim.    See Krajcsik v. Ramsey, 2017 WL 3868560, *2 n.4 (D.

 Md. Sept. 5, 2017) (“The rescue doctrine is related to, but

 separate from, the affirmative duty to rescue an imperiled party

 that    the   courts   impose     on   persons    in   some   situations.”).



                                        21
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 22 of 24 PageID 315



 Accordingly,     because    the   rescue   doctrine    is   not     applicable,

 defendants’ request for dismissal based on the doctrine is denied. 6

       (5)    Aiding and Abetting, Harboring, Confining, Coercion and

              Criminal Enterprise

       Finally, Count Six of the Complaint asserts a claim of aiding

 and   abetting   against    defendants.      (Doc.    #1-3,    p.   47.)      The

 Complaint accuses defendants of “aiding and abetting unlawful

 activity including unlawful confinement, imprisonment, assault and

 battery by [plaintiff’s] sex traffickers and ‘Johns.’”                     (Id. ¶

 210.)     Defendants argue the claim must be dismissed because it is

 not a valid cause of action in Florida.              (Doc. #8, p. 7.)         The

 Court disagrees.

       Florida    courts    have   recognized   aiding    and    abetting      the

 commission of a tort as a standalone claim.           See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty).                 This

 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law




       To the extent defendants suggest there is no duty to rescue,
       6

 the Court disagrees given plaintiff’s status as a hotel guest.
 See De La Flor, 2013 WL 148401, *3; Abramson, 480 Fed. App’x at
 161.




                                      22
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 23 of 24 PageID 316



 tort” under Florida law: “(1) an underlying violation on the part

 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.”        Angell v. Allergan Sales, LLC, 2019 WL

 3958262, *8 (M.D. Fla. Aug. 22, 2019); see also Lawrence v. Bank

 of Am., N.A., 455 Fed. App’x 904, 906 (11th Cir. 2012) (applying

 the above elements to three Florida tort claims).             These cases

 demonstrate Florida recognizes a common-law claim of aiding and

 abetting tortious conduct.

       Here, the Complaint alleges defendants aided and abetted

 plaintiff’s unlawful harboring, confinement, imprisonment, assault

 and battery, and to the extent the claim alleges defendants had

 actual knowledge 7, the Court finds it sufficient to state a claim. 8

 Therefore, the Court denies defendants’ request for dismissal.

       Accordingly, it is now

       ORDERED:




       7 “[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, *9.
       8To the extent the motion suggests the claim fails to allege
 sufficient facts to satisfy the “substantial assistance” element
 (Doc. #8, pp. 7-8), the Court finds the allegations in the
 Complaint sufficient. (Doc. #1, ¶¶ 74, 219-21.)



                                     23
Case 2:20-cv-00612-JES-MRM Document 32 Filed 02/26/21 Page 24 of 24 PageID 317



        Defendants’    Motion   to   Dismiss   and   Strike   Complaint   and

 Incorporated Memorandum of Law in Support (Doc. #8) is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this           26th   day of

 February, 2021.




 Copies:
 Parties of record




                                      24
